Exhibit 10.1

EXECUTION COPY

SHARE AND ASSETS SALE AGREEMENT

RELATING TO THE ACQUISITION OF SHARES AND ASSETS

CONSTITUTING THE NEW STEEL DRUM AND OTHER

PACKAGING BUSINESS OF THE BLAGDEN GROUP

25 OCTOBER 2006

BLAGDEN PACKAGING NEDERLAND B.V.

BLAGDEN PACKAGING RUMBEKE NV

BLAGDEN PACKAGING MICHELEN NV

BLAGDEN PACKAGING SWOLLE B.V.

VAN LOON CONSULTING SERVICES B.V.

as Vendors

and

GREIF BELGIUM BVBA

GREIF BROS. CANADA INC.

GREIF FRANCE HOLDINGS S.A.S.

GREIF INTERNATIONAL HOLDING B.V.

GREIF NEDERLAND B.V.

PAAUW HOLDINGS B.V.

as Purchasers



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page

1.

  Definitions, interpretation and third party rights    1

2.

  Conditions and Effectiveness    9

3.

  Sale and purchase    10

4.

  Consideration    10

5.

  Bank guarantee    11

6.

  Period between signing and Completion    12

7.

  Completion    14

8.

  Completion Balance Sheet    17

9.

  Vendors’ Warranties    19

10.

  Vendors’ covenants and undertakings    20

11.

  Purchasers’ Warranties, covenants and undertakings    20

12.

  Protective covenants    21

13.

  Confidentiality and announcements    24

14.

  Other covenants    24

15.

  Further assurances / general co-operation    25

16.

  Assignment    26

17.

  General    26

18.

  Notices    28

19.

  Governing law and jurisdiction    29

Schedule

    

1.

  The Vendors    32

2.

  The Purchasers    33

3.

  Purchasers’ Warranties    34

4.

  Vendors’ Warranties    35

5.

  BoS Security    36

6.

  Shares, Target Companies, Target Subsidiaries and Target Joint Ventures    37

7.

  Working Capital    39

8.

  Agreed principles for the Completion Balance Sheet / Working Capital    40

9.

  Escrow Agreement    41

10.

  Completion Timetable    42

11.

  Target Net Financial Debt    43

12.

  Works Council Memorandum    44

13.

  Consideration    45

14.

  Bank Guarantee    46

15.

  Preferred Partnership Agreement    47

16.

  Accounts    48

17.

  Interim Accounts    49

18.

  Target Inventories    50

19.

  Key Employees of the New Business    51

20.

  Key Employees of the Recon Business    52 21.   Designated Directors    53 22.
  UK New Drum Division    54 23.   Vendor Due Diligence Reports    55 24.  
Transitional Services Agreement regarding services to be provided by Vendors   
56 25.   Transitional Services Agreement regarding services to be provided by
Purchasers    57 26.   Equipment Lease    58 27.   List of tin plate customers
located in France    59 28.   Term scheet for Tin Plate Finance Arrangements   
60 29.   Employees to transfer to Recon Business    61



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 25 October 2006,

BETWEEN:

 

(1) BLAGDEN COMPANIES, the names and addresses of which are set out in Schedule
1;

 

(2) VANLOON CONSULTING SERVICES B.V., a company incorporated under the laws of
the Netherlands whose business office is at Baronielaan 139, 4818 PD Breda, the
Netherlands; and

 

(3) GREIF COMPANIES, the names and addresses of which are set out in Schedule 2
(together hereinafter the Purchasers).

 

     Parties (1) and (2) are together hereinafter referred to as the Vendors.

RECITALS

 

(A) Blagden Group NV is a private company limited by shares incorporated in
accordance with the laws of Belgium and registered at the crossroad bank for
enterprises with number 0861.912.997. Blagden Group NV is active on the Eurasian
market in the production, reconditioning and distribution of steel drums and
other industrial packaging products.

 

(B) The Vendors will retain the business of reconditioning and recycling
packaging products, including the sale of such reconditioned and recycled
packaging products, in Europe and Asia and the Dutch Tin Plate Business. The
Purchasers will acquire the new steel drum and other packaging business.

 

(C) Between the date of this Agreement and the Completion Date, a corporate and
tax restructuring will occur of Blagden Group with a view to enable the
acquisition by the Purchasers of the New Business as defined hereafter.

 

(D) The Vendors have agreed to sell and the Purchasers have agreed to buy the
Shares as defined hereafter and the Halsteren Assets as defined hereafter,
together comprising the New Business, on the terms and subject to the conditions
of this Agreement.

NOW IT IS HEREBY AGREED as follows:

 

1. DEFINITIONS, INTERPRETATION AND THIRD PARTY RIGHTS

 

1.1 The Schedules form part of this Agreement and have the same force and effect
as if set out in the body of this Agreement. Any reference to this Agreement
includes the Schedules.

 

1.2 In this Agreement, the following words and expressions have the following
meanings:

 

     Accounts means the collection of the balance sheets and profit and loss
accounts of the Target Companies (except for BP Singapore) and Target
Subsidiaries (except for BP Croatia, BF Consulting, Rex Qingdao and Rex
Malaysia) for the financial year which ended on the Accounts Date, as
consistently reported in the monthly management reports and forming part of the
audited consolidated accounts of Blagden Group NV for the financial year which
ended on the Accounts Date, all as attached to this Agreement as Schedule 16;

 

     Accounts Date means 31 December 2005;

 

     Agreed Form means the form agreed between and signed by or on behalf of the
Vendors and the Purchasers;

 

1



--------------------------------------------------------------------------------

     Asian Report of Legal Review means the redacted versions of the reports of
legal review (i) relating to BP Singapore prepared by Allen & Gledhill –
Singapore and dated 20 July 2006; (ii) relating to Rex Malaysia prepared by
Shearn Delamore & Co - Kuala Lumpur and dated 6 June 2006 and (iii) relating to
Rex Qingdao prepared by DeHeng Law Offices – Beijing and dated 3 July 2006;

 

     Bank Guarantee has the meaning set out in Clause 5 of this Agreement;

 

     Belgian GAAP means generally accepted accounting principles in Belgium;

 

     BF Consulting means Bruges Finance Consulting bvba, a company established
in Belgium;

 

     Bidons means Bidons Egara S.L., a company established in Spain;

 

     Bipol means Bipol Co. Ltd., a company established in Russia, including the
Russian Branch;

 

     Bipol Sib means Bipol Sib Co. Ltd., a company established in Russia;

 

     Blagden France Holdings means Blagden France Holdings S.A.S., a company
established in France;

 

     Blagden Group means Blagden Group NV and all its Group Companies as at the
date of this Agreement;

 

     Blagden Mediterranée means Blagden Mediterranée EURL, a company established
in France;

 

     Blagden Staniford means Blagden Staniford Packaging Ltd., a company
established in the United Kingdom;

 

     BP Aquitaine means Blagden Packaging Aquitaine S.A.S., a company
established in France;

 

     BP Croatia means Blagden Packaging Adria d.o.o., a company established in
Croatia;

 

     BP Deutschland means Blagden Packaging Deutschland GmbH, a company
established in Germany;

 

     BP Femba means Blagden Packaging Femba SA, a company established in Spain;

 

     BP Femba Ibérica means Blagden Packaging Femba Ibérica SL, a company
established in Spain;

 

     BP France means Blagden Packaging France S.A.S., a company established in
France;

 

     BP France Holdings means Blagden Packaging France Holdings S.A.S., a
company established in France;

 

     BP Lille means Blagden Packaging Lille S.A.S., a company established in
France;

 

     BP Nederland means Blagden Packaging Nederland B.V., a company established
in the Netherlands;

 

     BP NV means Blagden Packaging NV, a company established in Belgium,
including the UK Branch;

 

     BP Rumbeke means Blagden Packaging Rumbeke NV, a company established in
Belgium;

 

     BP Singapore means Blagden Packaging Singapore Pte. Ltd, a company
established in Singapore;

 

2



--------------------------------------------------------------------------------

     BP Tournai means Blagden Packaging Tournai NV, a company established in
Belgium;

 

     BP Vienna means Blagden Packaging Vienna AG, a company established in
Austria;

 

     BP Wichelen means Blagden Packaging Wichelen NV, a company established in
Belgium;

 

     BP Zwolle means Blagden Packaging Zwolle B.V., a company established in the
Netherlands;

 

     Borrowings means the principal amount of any monies owed by the relevant
person to a bank or other financial institution or other person under (i) a
facility arrangement or (ii) overdraft arrangement or (iii) otherwise and the
principal amount owed in respect of any loan capital or other debenture or
reimbursement obligation or deferred purchase price of any kind of the relevant
person or other financing arrangements, such as financial leases and off balance
sheet instruments, but excluding the Syndicated Debt and amounts due under
operating leases or hire purchase agreements;

 

     BoS Debt means the outstanding principal of, accrued and unpaid interest
on, any prepayment penalties or premiums, swap, hedging, break, redemption or
other costs and charges on, and any other amounts payable with respect to, the
facility made available to the Company and certain of its Group Companies
pursuant to the terms of a third amendment and restatement agreement relating to
a facilities agreement originally dated 18 December 2003 entered into on 2 March
2006 between the Company, certain Group Companies of the Company, the Governor
and Company of the Bank of Scotland and others;

 

     BoS Security means existing security granted by members of the Company and
certain of the Target Companies, Target Subsidiaries or Target Joint Ventures,
in respect of the BoS Debt, brief details of which are set out in Schedule 5;

 

     Business Day means any day other than a Saturday, Sunday or any other day
which is a national holiday in Belgium;

 

     Cash means all cash liquidity and investment balances of the relevant
person, including cash on hand, positive balances on bank and giro accounts,
bank deposits, saving accounts and other financial investments, as well as
outstanding payments made by negotiable payment instruments, as consistently
reported within “Cash” in the monthly management reports of the relevant person;

 

     Company means Blagden Group NV;

 

     Completion means completion of the sale and purchase of the Shares in
accordance with this Agreement and the Halsteren Assets in accordance with this
Agreement and the Dutch Asset Agreement;

 

     Completion Balance Sheet has the meaning set out in Clause 8.1;

 

     Completion Date means not later than the third Business Day following the
date on which the conditions specified in Clause 2.1 are (or the last of them
is) satisfied;

 

     Confidential Information means all information not in the public domain,
which the Purchasers shall have received or obtained at any time by reason of or
in connection with the transaction contemplated by this Agreement, and the
documents referred to in it;

 

     Consideration means the sum referred to in Clause 4.1;

 

3



--------------------------------------------------------------------------------

     Creditors means the trade creditors, non-financial inter-company creditors,
dividends payable, other taxes, other short-term non-financial creditors (<1
year) and accruals as consistently reported within the “Creditors” in the
monthly management reports of the relevant person;

 

     Debtors means the net trade debtors, non-financial inter-company debtors,
other short-term non-financial debtors (<1 year) and the prepayments as
consistently reported within the “Debtors” in the monthly management reports of
the relevant person;

 

     Dutch Asset Agreement means the sale of assets agreement relating to the
Halsteren Drum Division between BP Nederland and Greif Nederland;

 

     Dutch Tin Plate Business means the production in the Netherlands and sale
of cans and pails made of tin or steel with a diameter of 30.5 centimetre or
less or a thickness of below 0.50 millimetre or a content of less than 30
litres;

 

     Envases means Envases y Bidones Canarios, S.L., a company established in
Spain;

 

     Environmental Reports means the environmental due diligence reports
prepared by Arcadis and dated 12 or 13 July 2006;

 

     Equipment Lease means the lease agreement for certain equipment in
Halsteren attached to this Agreement as Schedule 26;

 

     Escrow Agent means the notary identified as such in the Escrow Agreement;

 

     Escrow Agreement means the agreement attached to this Agreement as Schedule
9;

 

     Escrow Amount means €4,000,000;

 

     European Report of Legal Review means the redacted version (draft 3) of the
report of legal review relating to the European operations of the Blagden Group
co-ordinated by Macfarlanes and dated 21 July 2006;

 

     Existing Security means the BoS Security or the Replacement Security, as
the case may be;

 

     Financial Report means the redacted version of the vendor due diligence
report relating to the Blagden Group prepared by KPMG LLP and dated 17 July
2006;

 

     Gent Division means the Belgian operations of BP NV;

 

     Greif Belgium means Greif Belgium bvba;

 

     Greif Canada means Greif Bros. Canada Inc.;

 

     Greif France means Greif France Holdings S.A.S.;

 

     Greif International means Greif International Holding B.V.;

 

     Greif Nederland means Greif Nederland B.V.;

 

     Group Company means in relation to any company, any body corporate which is
from time to time a holding company of that company, a subsidiary of that
company or a subsidiary of a holding company of that company;

 

4



--------------------------------------------------------------------------------

     Halsteren Assets means the assets relating to the Halsteren Drum Division
as further specified in the Dutch Asset Agreement;

 

     Halsteren Drum Division means the new drum operations of BP Nederland;

 

     Insurance Report means the insurance due diligence report prepared by Allia
and dated 16 June 2006;

 

     Independent Accountants means [•], registered accountants;

 

     Interim Accounts means the collection of (i) the balance sheets and profit
and loss accounts of the New Business (excluding BP Croatia, BF Consulting, BP
Singapore, Rex Qingdao, Rex Malaysia, Halsteren Drum Division and UK New Drum
Division) for the six month period which ended on 30 June 2006, as consistently
reported in the monthly management reports and (ii) the balance sheets and
profit and loss accounts of BP Singapore, Rex Qingdao and Rex Malaysia for the
three month period which ended on 30 June 2006, as consistently reported in the
monthly management reports and (iii) for Halsteren Drum Division and UK New Drum
Division, the ad hoc prepared balance sheets and profit and loss accounts for
the six month period which ended on 30 June 2006, as agreed between the Vendors
and the Purchasers, all as attached to this Agreement as Schedule 17;

 

     Key Employees of the New Business means the key employees listed in
Schedule 19;

 

     Key Employees of the Recon Business means the key employees listed in
Schedule 20;

 

     Leakage means any of the following to the extent that they occur between
the date of this Agreement and Completion (both dates inclusive):

 

  (a) any dividend or distribution declared, paid or made by any of the Target
Companies, Target Subsidiaries or Target Joint Ventures other than to another
Target Company, Target Subsidiary or Target Joint Venture; or

 

  (b) any redemption or purchase of shares or return of capital by any of the
Target Companies, Target Subsidiaries or Target Joint Ventures other than to
another Target Company, Target Subsidiary or Target Joint Venture; or

 

  (c) any payments made or agreed to be made to (or assets transferred to or
liabilities assumed, indemnified or incurred for the benefit of) any of the
Vendors or the Original Owners by any of the Target Companies, Target
Subsidiaries or Target Joint Ventures other than in the ordinary course of
business; or

 

  (d) issued or sold any capital stock or other equity interests or options,
warrants, calls, subscriptions or other rights to purchase any capital stock or
other equity interests of any of the Target Companies, Target Subsidiaries or
Target Joint Ventures or split, combined or subdivided the capital stock or
other equity interests of any of the Target Companies, Target Subsidiaries or
Target Joint Ventures;

 

     Lender means Landsbanki Islands HF and ING België NV under a credit
facility agreement with VanLoon as borrower dated 18 October 2006 as amended
19 October 2006;

 

     Net Financial Debt means Syndicated Debt, Borrowings and Net Intercompany
Debt minus Cash, as calculated within the “Net Financial Debt” in the monthly
management reports of the Target Companies and Target Subsidiaries;

 

5



--------------------------------------------------------------------------------

     Net Intercompany Debt means the principal amount of, accrued and unpaid
interest on, monies payable by the Target Companies or Target Subsidiaries to
the Blagden Group, excluding non-financial inter-company creditors and
non-financial inter-company debtors, minus principal amount of, accrued and
unpaid interests on, monies receivable by the Target Companies or Target
Subsidiaries from the Blagden Group;

 

     Net Inventories means the raw materials, work-in-progress, finished goods
less provisions as consistently reported within the “Net Inventories” in the
monthly management reports of the Target Companies and Target Subsidiaries;

 

     New Business means the production and sale of, and trading activities
relating to, steel drums (including collapsible steel drums), pails and cans
(manufactured outside of the Netherlands), flexible IBCs, drum closures, pallets
and other industrial packaging products and related services, not being the
Dutch Tin Plate Business and the reconditioning and recycling of existing
packaging products, operated by the Blagden Group at the date of this Agreement;

 

     Original Owners Alchemy Partners (Guernsey) Limited, Stichting
Administratiekantoor Blagden Management and Steve Bodger, owning the shares of
Blagden Group NV immediately prior to Completion;

 

     Parties means the parties to this Agreement;

 

     Purchasers means Greif Belgium, Greif Canada, Greif France, Greif
International, Greif Nederland and Paauw Holdings B.V.;

 

     Purchasers’ Solicitors means Allen & Overy LLP, a limited liability
partnership of Apollolaan 15, 1077 AB Amsterdam, the Netherlands;

 

     Purchasers’ Warranties means the representations and warranties set out in
Schedule 3;

 

     Recon Business means the reconditioning and recycling of existing packaging
products carried out by the Blagden Group as at the Completion Date;

 

     Replacement Debt means any Borrowings replacing the Syndicated Debt;

 

     Replacement Security means any security replacing the BoS Security;

 

     Restructuring means the Restructuring of the Recon Division and the
Restructuring of Halsteren;

 

     Restructuring of the Recon Division means the corporate and tax
restructuring by way of share sale and purchase transactions of Blagden
Mediterranée, BP Aquitaine, BP Lille, Servidrum, BP Vienna, BP Deutschland and
Bidons including the transfer of the UK Recon Division to the purchaser of the
UK Recon Division;

 

     Restructuring of Halsteren means the restructuring with a view to enable
the sale of the Halsteren Assets to Greif Nederland;

 

     Rex Malaysia means Blagden Packaging Malaysia Bhd, a company established in
Malaysia;

 

     Rex Qingdao means Qingdao Rex Packaging Co. Ltd, a company established in
the PRC;

 

     Russian Branch means the Chuvashsky branch of Bipol Co. Ltd., a branch
established in Russia;

 

     Servidrum means Servidrum Andalucía S.L., a company established in Spain;

 

6



--------------------------------------------------------------------------------

     Shares means the shares set out in Schedule 6;

 

     Syndicated Debt means the BoS Debt or the Replacement Debt, as the case may
be;

 

     Target Business means the business of the Target Companies, Target
Subsidiaries and Target Joint Ventures including the Halsteren Drum Division;

 

     Target Companies means (i) Blagden France Holdings and (ii) BP NV and
(iii) BP Tournai and (iv) BP Femba Ibérica and (v) BP Singapore;

 

     Target Joint Ventures means (i) Bipol and (ii) Bipol SIB and (iii) Envases;

 

     Target Net Financial Debt means the amount as calculated and further
specified in Schedule 11;

 

     Target Participation means International Packaging Network cvba;

 

     Target Subsidiaries means (i) BP France Holdings and (ii) BP France and
(iii) Rex Qingdao and (iv) BP Femba and (v) Rex Malaysia and (v) BP Croatia and
(vi) BF Consulting;

 

     Target Working Capital means the amount of € 28,399,000, as calculated and
further specified in Schedule 7, being the aggregate of:

 

  (a) the average Working Capital as between the Accounts and Interim Accounts
of each of the following companies: Gent Division, BP Tournai, BP France and BP
Femba,; and

 

  (b) the Working Capital of Blagden France Holdings, BP France Holdings, BP
Femba Ibérica, Rex Qingdao, Rex Malaysia, BP Singapore, Halsteren Drum Division
and UK New Drum Division as set out in the Interim Accounts;

 

     third party means any person other than the Parties;

 

     Tin Plate Finance Arrangements means the finance arrangements for the Tin
Plate Financing Amount in accordance with the principles as set out in Schedule
28;

 

     Tin Plate Financing Amount means €23 million;

 

     UK Branch means the UK branch of Blagden Packaging NV, a branch established
in the United Kingdom;

 

     UK Asset Agreement means the sale of assets agreement relating to the UK
Recon Division between BP NV and Hallco 1379 Limited;

 

     UK New Drum Division means the operations of the UK Branch at Westinghouse
Road, Manchester as further specified in Schedule 22;

 

     UK Recon Division means the operations of the UK Branch at Westinghouse
Road, Manchester as further specified in the UK Asset Agreement;

 

     VanLoon means VanLoon Consulting Services B.V., a company established in
the Netherlands;

 

     Vendor Due Diligence Reports means the European Report of Legal Review, the
Asian Reports of Legal Review, the Financial Report, the Insurance Report and
the Environmental Reports, all of which are saved on the CD-Rom attached to this
Agreement as Schedule 23;

 

     Vendors means BP Zwolle, BP Rumbeke, BP Wichelen, BP Nederland and VanLoon;

 

7



--------------------------------------------------------------------------------

     Vendors’ Solicitors’ Account shall mean the account with ING België NV in
the name of Advocatenkantoor De Langhe, number 630-4009401-62 mention “Timpani”,
IBAN BE51630400940162, SWIFT BBRUBEBB;

 

     Vendors’ Solicitors means Mr. Frank de Langhe of bvba Advocatenkantoor De
Langhe, Henri Lebbestraat 109, 8709 Waregem, Belgium;

 

     Vendors’ Warranties means the representations and warranties set out in
Schedule 4;

 

     Working Capital of a relevant person means:

“A + B – C”

 

     Where:

 

     “A” is the value of the Net Inventories as extracted from the monthly
management reports of that relevant person;

 

     “B” is the value of the Debtors as extracted from the monthly management
reports of that relevant person; and

 

     “C” is the value of the Creditors as extracted from the monthly management
reports of that relevant person,

 

     all as calculated and further specified in Schedule 7;

 

     Working Capital As Per Completion Balance Sheet means (i) the aggregate of
the Working Capital of Gent Division, BP Tournai, BP France, BP Femba, Blagden
France Holdings, BP France Holdings, BP Femba Ibérica, Rex Qingdao, Rex
Malaysia, BP Singapore and the UK New Drum Division and (ii) the Net Inventories
of the Halsteren Drum Division and the Debtors and Creditors of the UK Recon
Division at the Completion Date; and

 

     Works Council Procedure means the information and consultation procedures
towards the works councils for (i) the Vendors in Belgium, France, the
Netherlands and Spain and (ii) for the Purchasers in Belgium, France, the
Netherlands, Spain, the UK, Singapore and Malaysia as well as the European works
council of Purchasers.

 

1.3 In this Agreement (unless the context requires otherwise):

 

  (a) a company is a subsidiary of another company, its holding company, if that
other company holds a majority of the shares or voting rights in it;

 

  (b) any reference to a statute, statutory provision or subordinate legislation
(legislation) shall (except where the context requires otherwise) be construed
as referring to:

 

  (i) such legislation as amended and in force from time to time and to any
legislation which (either with or without modification) re-enacts, consolidates
or enacts in rewritten form any such legislation; and

 

  (ii) any former legislation which it re-enacts, consolidates or enacts in
rewritten form,

 

       provided that in the case of those matters which fall within sub-Clause
1.3(b)(i), as between the Parties, no such amendment or modification shall apply
for the purposes of this Agreement to the extent that it would impose any new or
extended obligation, liability or restriction on, or otherwise adversely affect
the rights of, any Party;

 

8



--------------------------------------------------------------------------------

  (c) any gender includes a reference to the other genders;

 

  (d) any reference to a person includes a natural person, partnership, company,
body corporate, association, organisation, government, state, foundation and
trust (in each case whether or not having separate legal personality);

 

  (e) any reference to the Introduction, a Clause or Schedule is to the
Introduction, a Clause or Schedule (as the case may be) of or to this Agreement;

 

  (f) any reference to any other document is a reference to that other document
as amended, varied, supplemented, or novated (in each case, other than in breach
of the provisions of this Agreement) at any time;

 

  (g) any phrase introduced by the terms including, include, in particular or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms;

 

  (h) any expression “shall use its best efforts” or “shall use its best
endeavours” or any similar shall be construed as an obligation de moyen
(middelenverbintenis) in the meaning of the Belgian Civil Code (Burgelijk
Wetboek);and

 

  (i) Belgian legal concepts which are expressed in English language terms, are
to be interpreted in accordance with the Belgian legal terms to which they
refer, and the use of Dutch or French words in this Agreement as translation for
certain legal terms or concepts shall be conclusive in the determination of the
relevant legal concept under Belgian law of the legal terms or concepts that are
so translated herein.

 

1.4 The Index and Clause headings in this Agreement are included for convenience
only and do not affect the interpretation of this Agreement.

 

1.5 The Parties agree that, subject always to and save as expressly provided in
the provisions of this Clause 1.5:

 

  (a) no term of this Agreement shall be enforceable by a third party;

 

  (b) a person who is the permitted successor to or assignee of the rights of a
Party is deemed to be a party to this Agreement and the rights of such successor
or assignee shall, subject to and upon any succession or assignment permitted by
this Agreement, be regulated by the terms of this Agreement; and

 

  (c) notwithstanding that any term of this Agreement may become enforceable by
a third party, the terms of this Agreement or any of them may be varied, amended
or modified or this Agreement may be suspended, cancelled, rescinded or
terminated by agreement in writing between the Parties without the consent of
any such third party.

 

2. CONDITIONS AND EFFECTIVENESS

 

2.1 Completion shall be conditional upon:

 

  (a) VanLoon having completed the purchase from the Original Owners of all of
the shares of Blagden Group NV; and

 

  (b) Sellers and Purchasers having complied with the Works Council Procedure.

 

9



--------------------------------------------------------------------------------

2.2 Condition 2.1(b) is for the benefit of the Purchasers and may be waived by
the Purchasers in whole or in part at any time by notice to the Vendors.

 

2.3 The Vendors shall use their best efforts to procure that Condition 2.1(a) is
satisfied, as soon as possible and in any event at the latest on 13 November
2006. The Vendors and the Purchasers shall use their best efforts to procure
that Condition 2.1(b) is satisfied, as soon as possible.

 

2.4 If the condition set out in Clause 2.1(a) shall not have been satisfied by
15 December 2006, this Agreement (except for the provisions of this Clause and
of Clauses 1 (Definitions, interpretation and third party rights), 13
(Confidentiality and announcements), 17.5 (Costs), 18 (Notices) and 19
(Governing law and jurisdiction) shall be null and void and of no further effect
and the Parties shall be released and discharged from their respective
obligations under this Agreement.

 

2.5 This Agreement shall only become effective upon the delivery of evidence
satisfactory to the Purchasers that VanLoon has executed an effective agreement
conditional only upon the advice or consent of the relevant works councils for
the purchase from the Original Owner of all of the shares of Blagden Group NV.
The Purchasers acknowledge that they are aware that at the date hereof there is
no such agreement with the Original Owners and agree that if VanLoon is unable
to produce the required evidence within five Business Days hereof, the
Purchasers shall not hold VanLoon liable for any consequences thereof nor claim
any penalties therefor from VanLoon.

 

3. SALE AND PURCHASE

 

3.1 Vendors hereby sell with full title guarantee, free from all liens, charges,
encumbrances and other third party rights the number of Shares set out opposite
each Vendor’s name in Schedule 6 and BP Nederland hereby sells with full title
guarantee, free from all liens, charges, encumbrances and other third party
rights the Halsteren Assets and the Purchasers hereby purchase such Shares and
such Halsteren Assets with effect from and including the Completion Date to the
intent that as from that date all rights and advantages accruing to such Shares,
including any dividends or distributions declared or paid on such Shares after
that date, shall belong to the Purchasers.

 

3.2 The Parties shall not be obliged to complete the sale and purchase of any of
the Shares or the Halsteren Assets unless the sale and purchase of all of the
Shares and the Halsteren Assets is completed simultaneously.

 

4. CONSIDERATION

 

4.1 Determination of the Consideration

 

  (a) The total Consideration for the Shares and the Halsteren Assets shall be
the sum of the individually agreed amounts which constitute the value for the
Shares and the Halsteren Assets, which amounts are corrected for debt and cash,
calculated as set out in Schedule 13. The total Consideration shall be the
aggregate of (i) €205,000,001, being the total Consideration for the Shares and
the Halsteren Assets on a debt and cash free, and (ii) €5,000,000, being the
Target Net Financial Debt, which is to be adjusted in accordance with Clause
4.1(c)(ii).

 

  (b) It is acknowledged by the Parties that the Consideration has been
determined by them on the basis that the Net Financial Debt at Completion as per
the Completion Balance Sheet is equal to the Target Net Financial Debt and that
the Working Capital at Completion as per the Completion Balance Sheet is equal
to the Target Working Capital.

 

  (c) The Consideration shall be adjusted following Completion as follows:

 

  (i) if the Working Capital at Completion as per the Completion Balance Sheet
is less than/more than the Target Working Capital, by deducting/adding the
difference from/to the Consideration; and

 

10



--------------------------------------------------------------------------------

  (ii) if the Net Financial Debt at Completion as per the Completion Balance
Sheet is less than/more than the Target Net Financial Debt, by adding/deducting
the difference to/from the Consideration.

 

  (d) If as a result of such adjustment the amount of the Consideration is
reduced, VanLoon shall pay to Greif International in cash a sum equal to that
reduction. If as a result of such adjustment the amount of the Consideration is
increased, Greif International shall pay to VanLoon concerned in cash a sum
equal to that increase.

 

4.2 Payment and allocation of the Consideration

 

  (a) The Consideration less the Escrow Amount shall be paid on the Completion
Date by Greif International by wire transfer into the Vendors’ Solicitors’
Account, which account shall be pledged to the Lender to secure the obligations
of VanLoon to such Lender, more specifically its repayment of an amount equal to
the Consideration less the Escrow Amount under the relevant loan documentation
to the Lender.

 

  (b) The Escrow Amount shall be paid on the Completion Date by Greif
International by wire transfer into the Escrow Account.

 

  (c) The amount of any adjustment shall be paid within 5 Business Days
following the day on which the adjustment is determined in accordance with
Clause 8 of this Agreement.

 

  (d) Any amount paid in respect of a breach of any of the Vendor’s Warranties
shall be deemed to give rise to a corresponding reduction in the Consideration
due to the claiming Party concerned.

 

5. BANK GUARANTEE

 

5.1 Bank Guarantee

 

     With a view to securing and covering the obligations of the Purchasers
provided for in Clause 4 of this Agreement, the Purchasers shall submit to the
Vendors on the date of this Agreement an irrevocable and wholly unconditional
bank guarantee in the amount equal to the Consideration increased with the Tin
Plate Financing Amount, issued by a reputable bank acceptable to the Vendors to
the benefit of the Vendors’ bank and which is substantially in the form and with
the contents as the draft attached to this Agreement as Schedule 14. For the
avoidance of doubt, upon payment as set out in Clause 4.2(a) and 4.2(b) of this
Agreement, it is the intention of the Parties that there can no longer be a call
under the Bank Guarantee and the Parties will use their best efforts to effect
this with the Lender.

 

     This Bank Guarantee shall be valid for a period which starts at the date of
this Agreement and which ends as of right on 29 December 2006, provided that the
bank issuing this Bank Guarantee may, in its sole discretion, unilaterally
extend the term of this Bank Guarantee and the date referred to in Clause 5.2 to
15 February 2007.

 

11



--------------------------------------------------------------------------------

5.2 Calls upon the Bank Guarantee

 

     The Vendors shall have the right to call upon the Bank Guarantee without
any delay at the earlier of the Completion Date or 27 December 2006, provided
that there cannot be a call upon the Bank Guarantee if Condition 2.1(a) has not
been met.

 

     In the event there is a call upon the Bank Guarantee, the Vendors shall
immediately pay the Escrow Amount by wire transfer to the Escrow Account.

 

6. PERIOD BETWEEN SIGNING AND COMPLETION

 

     Undertakings of the Vendors before Completion

 

6.1 Each of the Vendors severally undertakes to and covenants with the
Purchasers that it will exercise such rights as it has to procure that between
the date of this Agreement and Completion, without the consent of the
Purchasers:

 

  (a) no increase shall be made in the authorised, allotted or issued share
capital of the Target Companies and Target Subsidiaries and, to the extent it
can exercise its contractual rights, the Target Joint Ventures;

 

  (b) no option shall be offered or granted by the Target Companies and Target
Subsidiaries and, to the extent it can exercise its contractual rights, the
Target Joint Ventures over the whole or any part of its share capital, whether
issued or unissued;

 

  (c) there is no Leakage;

 

  (d) the business of the Target Companies and Target Subsidiaries and, to the
extent it can exercise its contractual rights, the Target Joint Ventures shall
be carried on in the ordinary and usual course;

 

  (e) all requisite premiums are paid in order to maintain in force until
Completion the policies of insurance in respect of the Target Companies and
Target Subsidiaries and, to the extent it can exercise its contractual rights,
the Target Joint Ventures specified in the Exhibit headed “Insurance Policies”
to Schedule 4 and that none of such policies shall be cancelled by the Vendors
or any of its Target Companies, Target Subsidiaries or Target Joint Ventures so
as to cease to have effect prior to Completion.

 

6.2 Furthermore, between the date of this Agreement and Completion, the Vendors
shall procure that no Target Company or Target Subsidiary and, in case of a
Target Joint Venture, shall use its contractual rights to procure that no Target
Joint Venture, shall, except with the written consent of the Purchasers, which
consent will not unreasonably be withheld or where otherwise contemplated in
this Agreement:

 

  (a) incur any commitment to capital expenditure in excess of €100.000;

 

  (b) enter into any acquisition, merger, reorganisation, purchase of stock or
interest in any corporation, business or organisation or assets and/or disposal
or grant an option or pre-emption rights relating to any of the Halsteren
Assets, other than in relation to the Restructuring of the Recon Division or the
Restructuring of Halsteren;

 

  (c) incur any new credit lines, debt, borrow any money or make any payments
out of a bank account relating to the New Business, other than the use of
facilities which are in place at the date of this Agreement, including the
Syndicated Debt;

 

12



--------------------------------------------------------------------------------

  (d) grant, issue or redeem any mortgage, change debenture or other security
over the New Business or give a guarantee or indemnity in respect thereof, other
than the release of the Existing Security at Completion;

 

  (e) other than the ordinary course of business and consistent with past
practice, increase or accelerate the compensation or change the terms of
employment of any employee of the New Business;

 

  (f) settle any existing or initiate any new material litigation, provided that
the Vendors shall provide the Purchasers with relevant details about any
settlement of litigation in the ordinary course;

 

  (g) enter into transactions with affiliates other than at arm’s length;

 

  (h) enter into (i) contracts outside the ordinary course of business,
(ii) steel drum customer contracts relating to more than 50,000 steel drums per
customer, (iii) contracts for the purchase of steel for a period of more than 3
months or (iv) other contracts with a value in excess of €100,000 per contract
or for a period of more than 12 months.

 

6.3 Each of the Vendors shall, between the date of this Agreement and
Completion, at the request of the Purchasers and subject to being given
reasonable prior written notice supply the Purchasers and/or their professional
advisers (at the Purchasers’ cost) with such information concerning the Target
Companies, Target Subsidiaries and Target Joint Ventures as the Purchasers or
their professional advisers may reasonably require which is in the possession
and control of the Blagden Group and provided that the Vendors have given their
prior consent, which consent will not unreasonably be withheld, procure that the
Purchasers, their representatives and advisers will be given full access to the
managed properties, books and records pertaining to the New Business.

 

6.4 Each of the Vendors severally undertakes to and covenants with the
Purchasers that, subject always to all laws and regulations to which that Vendor
reasonably believes in good faith it, the Target Companies, Target Subsidiaries
and Target Joint Ventures are subject, it will only take actions or make
decisions in relation to the Target Companies and Target Subsidiaries and, to
the extent it can exercise its contractual rights, the Target Joint Ventures,
which at the time such actions are taken or decisions made, are taken or made in
good faith and in the ordinary and usual course of business, for the benefit of
the Target Companies, Target Subsidiaries and Target Joint Ventures.

 

6.5 Each of the Vendors covenants with the Purchasers that it will repay, and
will procure that any Group Company will repay, to the relevant Target Company,
Target Subsidiary or Target Joint Venture the amount of any Leakage received by
it.

 

6.6 Each of the Vendors will procure that any of its Group Companies will repay
the Syndicated Debt before or at Completion.

 

6.7 Each of the Vendors severally undertakes to and covenants with the
Purchasers that, subject always to all laws and regulations to which Vendors
reasonably believe in good faith they, the Target Companies, Target Subsidiaries
and Target Joint Ventures are subject, it will use all reasonable efforts to
procure that the Works Council Procedure will proceed quickly and smoothly.

 

6.8 The Vendors shall provide the Purchasers with draft copies of all
submissions and communications relevant to the Works Council Procedure at such
time as will allow the Purchasers a reasonable opportunity to provide comments
on such submissions and communications before they are submitted and taking into
account any such comments as are reasonable and providing the Purchasers with
copies of all such information and consultation in the form submitted. The
Vendors shall in no respect make representations or statements to any works
council or employee

 

13



--------------------------------------------------------------------------------

     representative body of any Target Company, Target Subsidiary or Target
Joint Venture, containing anything that is likely to be interpreted as a
commitment in respect of the period after the Completion Date, which are not for
Vendors’ own account and the Vendors in their dealings with any works council or
employee representative body of any Target Company, Target Subsidiary or Target
Joint Venture shall take a position which is reasonable to all parties concerned
and with a view to completing the transactions contemplated under this
Agreement.

 

6.9 The Vendors shall prior to entering into any arrangement of Replacement Debt
and/or Replacement Security consult with the Purchasers, however, no prior
consent of the Purchasers is required.

 

     Undertakings of the Purchasers before Completion

 

6.10 Each of the Purchasers severally undertakes to and covenants with the
Vendors that, subject always to all laws and regulations to which Purchasers
reasonably believe in good faith they, the Target Companies, Target Subsidiaries
and Target Joint Ventures are subject, it will use all reasonable efforts to
procure that the Works Council Procedure will proceed quickly and smoothly.

 

6.11 The Purchasers shall provide the Vendors with draft copies of all
submissions and communications relevant to the Works Council Procedure at such
time as will allow the Vendors a reasonable opportunity to provide comments on
such submissions and communications before they are submitted and taking into
account any such comments as are reasonable and providing the Vendors with
copies of all such information and consultation in the form submitted.

 

7. COMPLETION

 

     Date and place

 

7.1 Completion shall take place on the Completion Date at the offices of the
Purchasers’ Solicitors.

 

     Completion undertakings

 

7.2 At Completion, each of the Purchasers shall:

 

  (a) confirm the fulfilment of the Conditions under Clause 2 of this Agreement;

 

  (b) deliver to the Vendors a written statement from the Purchasers certifying
that each of the Purchasers’ Warranties is true and accurate and is not
misleading as at the Completion Date;

 

  (c) pay the Consideration less the Escrow Amount to the Vendors by way of
transfer of funds for value on the Completion Date to the Vendors’ Solicitors’
Account;

 

  (d) pay the Escrow Amount into the Escrow Account; and

 

  (e) execute and sign or procure that relevant Group Companies shall execute
any and all deeds and/or sign any documents or registers to enact the transfer
of the Shares.

 

7.3 At Completion each of the Vendors shall:

 

  (a) confirm the fulfilment of the Conditions under Clause 2 of this Agreement;

 

  (b) deliver to the Purchasers a written statement from the Vendors certifying
that each of the Vendors’ Warranties is true and accurate and is not misleading
as at the Completion Date;

 

  (c) procure the repayment by their Group Companies of the Syndicated Debt;

 

14



--------------------------------------------------------------------------------

  (d) deliver to the Purchasers a written statement of the Bank of Scotland
and/or the provider of the Replacement Debt confirming that (i) there is no
outstanding debt of any of the Target Companies, Target Subsidiaries or Target
Joint Ventures and (ii) upon release of the Existing Security the Bank of
Scotland and/or the provider of the Replacement Debt has no outstanding claims
of any nature whatsoever against any of the Target Companies, Target
Subsidiaries or Target Joint Ventures;

 

  (e) deliver to the Purchasers proof that the transfer of shares in (1) Blagden
Mediterannée, (2) BP Acquitaine, (3) BP Lille, Servidrum, (4) BP Vienna,
(5) Blagden Staniford, (6) BP Deutschland and (7) Bidons to any of the Vendors
or any of their Group Companies, other than any of the Target Companies, Target
Subsidiaries or Target Joint Ventures, have been completed;

 

  (f) deliver to the Purchasers proof that the transfer of the UK Recon Division
to any of the Vendors or any of their Group Companies, other than any of the
Target Companies, Target Subsidiaries or Target Joint Ventures, has been
completed;

 

  (g) deliver to the Purchasers a copy of the relevant notice of change of
control to Rhodia;

 

  (h) deliver to the Purchasers proof that the transfer of the economic rights
in Bipol to BP Femba Ibérica has been formalised;

 

  (i) deliver to the Purchasers proof that the powers of attorney issued by BP
NV to certain members of management of the UK Branch and the powers delegated by
Management under such powers, to the extent that such powers and delegations
relate to the Recon Business, have been revoked;

 

  (j) deliver to the Purchasers written confirmation that the legal name of Rex
Qingdao has been amended and no longer includes the word “Rex”;

 

  (k) deliver to the Purchasers proof that the transfer to the purchaser of the
UK Recon Division of the GBP 425,000 Loan Notes issued by Blagden Staniford to
the UK Branch has been completed;

 

  (l) deliver to the Purchasers proof that the transfer to BP Zwolle of
obligations of BP Femba Ibérica (i) to pay to the seller of Bidons (Egara) an
additional amount of up to EUR 700,000 and (ii) under the joint venture
agreement in relation to Bidons has been completed;

 

  (m) deliver to the Purchasers proof that the transfer to BP Zwolle of the
irrevocable call option deed relating to 35.45% of the participations in Bidons
dated 27 June 2005 between BP Femba Ibérica, Egara and certain other grantors
has been completed;

 

  (n) deliver to the Purchasers proof that the transfer to BP Zwolle of
obligations of BP Femba under the joint venture agreement in relation to
Servidrum has been completed;

 

  (o) deliver to the Purchasers a copy of the non-compete letters executed by
the Key Employees of the Recon Business and/or the Dutch Tin Plate Business;

 

  (p) deliver to the Purchasers a copy of the advice of the works council of
each Target Company, Target Subsidiary or Target Joint Venture (if applicable)
and each of the Vendors (if applicable);

 

  (q) deliver to the Purchasers a letter for the release of each of the Target
Companies, Target Subsidiaries or Target Joint Ventures from any guarantee,
indemnity, letter of comfort or

 

15



--------------------------------------------------------------------------------

       other similar liability given or incurred by it for the benefit of any of
the Vendors or any of their Group Companies, other than any of the Target
Companies, Target Subsidiaries or Target Joint Ventures;

 

  (r) deliver to the Purchasers resignation letters of designated directors of
Target Companies, Target Subsidiaries or Target Joint Ventures, as set out in
Schedule 21, in each case acknowledging that such director has no claim against
the Target Company, Target Subsidiary or Target Joint Venture from which he/she
is resigning, whether for loss of office or otherwise;

 

  (s) deliver to the Purchasers executed unanimous consent resolutions of the
general meeting of shareholder of the Target Companies, Target Subsidiaries and
Target Joint Ventures in which it shall be resolved that designated directors of
the Target Companies, Target Subsidiaries or Target Joint Ventures shall be
removed with discharge of their office duties and the directors nominated by the
Purchasers shall be appointed, with effect from the Completion;

 

  (t) deliver to the Purchasers an updated copy of the shareholders’ register of
BF Consulting showing that BP Femba Ibérica is the sole shareholder;

 

  (u) deliver to the Purchasers written confirmation by each of the employees
listed in Schedule 29 that they have agreed with the transfer of their
employment or consultancy contract to any of the Vendors or any of their Group
Companies;

 

  (v) deliver to the Purchaser a written confirmation from Staniford that it
waives its pre-emption rights in respect of the transfer of shares in Blagden
Staniford by the UK Branch to Hallco 1379 Limited; and

 

  (w) execute and sign or procure that relevant Group Companies shall execute
any and all deeds and/or sign any documents or registers to transfer the Shares.

 

7.4 At Completion each of the Purchasers and each of the Vendors shall:

 

  (a) execute local formalities in respect of the transfer of the Shares, update
shareholders’ registers, etc.;

 

  (b) effect the transfer of the Halsteren Drum Division;

 

  (c) effect the transfer of the assets relating to New Business which are held
by any of the Vendors or any of their Group Companies, other than any of the
Target Companies, Target Subsidiaries or Target Joint Ventures, and which are
not transferred to the Purchasers in any other way, except for the Halsteren
Assets which are transferred in accordance with the Dutch Asset Agreement;

 

  (d) execute the Escrow Agreement;

 

  (e) execute the transitional services agreement for the provision of certain
services by the Vendors and/or their Group Companies, attached to this Agreement
as Schedule 24;

 

  (f) execute the transitional services agreement for the provision of certain
services by the Purchasers and/or their Group Companies, attached to this
Agreement as Schedule 25 ;

 

  (g) execute all relevant documents relating to the Tin Plate Finance
Arrangements;

 

16



--------------------------------------------------------------------------------

  (h) execute the intellectual property assignment agreement between the Vendors
and the Purchasers; and

 

  (i) execute the Equipment Lease.

 

7.5 Receipt of the payment referred to Clause 7.2(c) shall discharge the
Purchasers’ obligation to pay the Consideration.

 

7.6 The Vendors shall procure that deeds of release in respect of the Existing
Security shall be delivered to the Purchasers as soon as possible following
Completion (and, in any event, no later than 10 Business Days after Completion).

 

7.7 Following receipt of the payment referred to in 7.2(c), the Purchasers and
each of the Vendors (in respect of the Shares held by it only) shall procure
that the transfer of the Shares from the Vendors to the Purchasers shall be
recorded in the Company’s shareholders register and duly signed by or on behalf
of the relevant Vendor and Purchaser.

 

7.8 After the Completion Date, the Vendors shall and shall procure that their
Group Companies and their advisers shall provide the Purchasers, their Group
Companies and their advisers with all information, assistance and access to
books and records of account, documents, files and papers and information stored
electronically which they reasonably require for the purposes of managing their
business, complying with their statutory obligations and/or the provisions of
this Agreement.

 

7.9 After the Completion Date, the Purchasers shall and shall procure that the
Target Companies and Target Subsidiaries and their advisers and, in case of the
Target Joint Ventures, shall use their contractual rights to procure that the
Target Joint Ventures and their advisers, shall provide the Vendors and their
advisers with all information, assistance and access to stock, books and records
of account, documents, files, papers and information stored electronically which
they may reasonably require for the purposes of complying with their statutory
obligations and/or the provisions of this Agreement.

 

8. COMPLETION BALANCE SHEET

 

8.1 Preparation of draft Completion Balance Sheet

 

     As soon as reasonably practicable but not later than 30 Business Days
following Completion, the Vendors shall procure that the Target Companies
prepare and deliver to the Purchasers an unaudited consolidated balance sheet of
the Target Companies and Target Subsidiaries as at the Completion Date (the
draft Completion Balance Sheet). The draft Completion Balance Sheet shall be
prepared in the form and include the items set out in Schedule 8 and in
accordance with the following:

 

  (a) the specific policies set out in Schedule 8;

 

  (b) to the extent not covered by (a), the accounting policies, principles,
practices, evaluation rules and procedures, methods and bases adopted by the
Target Companies or Target Subsidiaries in the preparation of the Accounts
provided the same are consistent with Belgian GAAP in force at the Accounts
Date.

 

     Following Completion, the Purchasers shall procure to give at all
reasonable times during business hours on reasonable advance notice being given
immediate and full access to the Vendors to the financial records and books of
the Target Companies and Target Subsidiaries and if required by the Vendors, to
organise meetings with any (financial) key person in the Target Companies and
Target Subsidiaries with a view to facilitate the drafting of the draft
Completion Balance Sheet.

 

17



--------------------------------------------------------------------------------

8.2 Notification of disputed items

 

     Within 20 Business Days following delivery to the Purchasers of the draft
Completion Balance Sheet, the Purchasers shall notify the Vendors of any item or
items they wish to dispute together with the reasons for such dispute and a list
of proposed adjustments. If, by the expiry of such period of 20 Business Days,
no such notice is received by the Vendors or the Purchasers have notified the
Vendors that there are no items they wish to dispute, the draft Completion
Balance Sheet shall constitute the Completion Balance Sheet for the purposes of
this Agreement and shall be binding on the Parties.

 

8.3 Reference of disputes to Independent Accountants

 

     If, in accordance with this Clause 8.3, notice is received by the Vendors
as to any item in dispute, the Vendors and the Purchasers shall use their best
endeavours to agree in writing the item or items disputed by the Purchasers. If
such item or items are not agreed in writing between the Vendors and the
Purchasers within 20 Business Days following the receipt by the Vendors of said
notice, the item or items in dispute shall be determined by the Independent
Accountants (referred to below), except if the Vendors and the Purchasers by way
of mutual consent have, within that timeframe, appointed the Independent
Accountants to audit the draft Completion Balance Sheet.

 

8.4 Auditing of the draft Completion Balance Sheet

 

     If the Vendors and the Purchasers have appointed the Independent
Accountants to audit the draft Completion Balance Sheet, the Vendors and the
Purchasers shall reasonable co-operate to procure that the Independent
Accountants prepare and deliver to the Vendors and the Purchasers within 30
Business Days from their appointment the audited draft Completion Balance Sheet
in accordance with Belgian GAAP and in a manner consistent with past practice
and in accordance with the principles used in the preparation of the Schedules
to this Agreement.

 

     Within 20 Business Days following delivery by the Independent Accountants
to the Vendors and the Purchasers of the audited draft Completion Balance Sheet,
each Party shall notify the other Party of any item or items it wishes to
dispute together with the reasons for such dispute and a list of proposed
adjustments. If, by the expiry of such period of 20 Business Days, no such
notice is received by the Vendors or the Purchasers or both Parties have
notified the other Party that there are no items it wishes to dispute, the
audited draft Completion Balance Sheet shall constitute the Completion Balance
Sheet for the purposes of this Agreement and shall be binding on the Parties.

 

     If, in accordance with this Clause 8.4, notice is received by the Vendors
or the Purchasers as to any item in dispute, the Vendors and the Purchasers
shall use their best endeavours to agree in writing the item or items disputed
by the other Party. If such item or items are not agreed in writing between the
Vendors and the Purchasers within 20 Business Days following the receipt by the
Vendors or the Purchasers of said notice, the item or items in dispute shall be
determined by the Independent Accountants (referred to below).

 

     The costs of the audit, including fees and expenses of the Independent
Accountants shall be borne equally as between the Vendors on the one hand and
the Purchasers on the other hand.

 

8.5 Completion Balance Sheet

 

     The draft Completion Balance Sheet (audited or unaudited, as the case may
be), adjusted to reflect the item or items as agreed between the Vendors and the
Purchasers in writing or as determined by the Independent Accountants shall
constitute the Completion Balance Sheet for the purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

8.6 Independent Accountants

 

     If and whenever any item in dispute relating to the calculation of Working
Capital fails to be referred, in accordance with the relevant provision of this
Agreement, to the Independent Accountants, The Independent Accountants shall act
on the following basis:

 

  (a) the Independent Accountants shall determine the dispute by means of a
binding third party expert determination as provided by article 1592 of the
Belgian Civil Code;

 

  (b) the items or items in dispute shall be notified to the Independent
Accountants in writing by the Vendors and/or the Purchasers within 20 Business
Days following the Independent Accountants’ appointment;

 

  (c) their terms of reference shall be to determine the item or items in
dispute and therefore the calculation of the Consideration and the amounts of
any adjustment to be made by a Party within 30 Business Days of notice given
under (b);

 

  (d) the Independent Accountants shall decide the procedure to be followed in
the determination, but shall allow the parties to make written representations.
The Independent Accountants shall render their decision within 20 Business Days
following notification of the item or items in dispute to the Independent
Accountants;

 

  (e) the Vendors and the Purchasers shall each provide (and to the extent they
are reasonably able shall procure that their respective accountants and the
Purchasers shall procure that the Target Companies or Target Subsidiaries
provide) the Independent Accountants promptly with all information which they
reasonably require and the Independent Accountants shall be entitled (to the
extent they consider it appropriate) to base their opinion on such information
and on the accounting and other records of the Target Companies or Target
Subsidiaries; and

 

  (f) the costs of the determination, including fees and expenses of the
Independent Accountants shall be borne equally as between the Vendors on the one
hand and the Purchasers on the other hand.

 

8.7 Provision of information

 

     The Vendors shall provide the Purchasers and the Independent Accountants
with all information, assistance and access to books and records of account,
documents, files and papers and information stored electronically which they
reasonably require for the purposes of this Clause 8. The Purchasers shall and
shall procure that the Target Companies and Target Subsidiaries and, in case of
the Target Joint Ventures, shall use their contractual rights to procure that
the Target Joint Ventures, shall provide the Vendors and the Independent
Accountants with all information, assistance and access to stock, books and
records of account, documents, files, papers and information stored
electronically which they may reasonably require for the purposes of this Clause
8.

 

9. VENDORS’ WARRANTIES

 

9.1 Reference is made to the Vendors’ Warranties set out in Schedule 4.

 

9.2 For the avoidance of doubt, if there is any breach of the Vendors’
Warranties then the Purchasers shall have no right to terminate or rescind this
Agreement.

 

19



--------------------------------------------------------------------------------

10. VENDORS’ COVENANTS AND UNDERTAKINGS

 

10.1 The Vendors shall reasonably co-operate that the Key Employees of the New
Business shall remain employed by the Target Companies, Target Subsidiaries and
Target Joint Ventures after Completion.

 

10.2 For a period of two years from Completion, the Vendors will make all books,
records and documents which relate to the Target Companies, Target Subsidiaries
and Target Joint Ventures (insofar as the same record matters occurring on or
before Completion) available for inspection by representatives of each of the
Purchasers at all reasonable times during business hours on reasonable advance
notice being given, except in relation to tax matters, in which case the Vendors
will make such documents available for a period of five years from Completion.
The Vendors will allow the representatives of each Purchaser to take copies (at
the expense of the relevant Purchaser) of any of such books, records and
documents reasonably required by them.

 

11. PURCHASERS’ WARRANTIES, COVENANTS AND UNDERTAKINGS

 

11.1 Reference is made to the Purchasers’ Warranties set out in Schedule 3.

 

11.2 For the avoidance of doubt, if there is any breach of the Purchasers’
Warranties then the Vendors shall have no right to terminate or rescind this
Agreement.

 

11.3 The Purchasers warrant to the Vendors that each of the Purchasers’
Warranties is true and accurate and is not misleading at the date of this
Agreement.

 

11.4 The Purchasers’ Warranties are separate and independent and are not limited
or restricted by reference to or inference from the terms of any other provision
of this Agreement or any other Purchasers’ Warranty.

 

11.5 Without prejudice to the provisions of Clause 17.2, the Purchasers
acknowledge and agree that the Vendors make no warranty or other representation
as to the accuracy of any forecasts, estimates, projections provided to the
Purchasers or any Target Company, Target Subsidiary or Target Joint Venture of
the Purchasers or any of its or their respective officers, employees, agents or
advisers whether by the Vendors or any other Party on or prior to the date of
this Agreement, whether orally or in any document (including in the Data Room
and in the Information Memorandum).

 

     Nothing in this Clause 11.5 shall, however, operate to limit or exclude any
liability for fraud or gross negligence.

 

11.6 For a period of two years from Completion, the Purchasers will make all
books, records and documents which relate to the Target Companies, Target
Subsidiaries and Target Joint Ventures (insofar as the same record matters
occurring on or before Completion) available for inspection by representatives
of each of the Vendors at all reasonable times during business hours on
reasonable advance notice being given. The Purchasers will allow the
representatives of each Vendor to take copies (at the expense of the relevant
Vendor) of any of such books, records and documents reasonably required by them.

 

11.7 The Purchasers agree that:

 

  (a) they are purchasing the Shares for themselves beneficially and not wholly
or partly as agent for any other person;

 

20



--------------------------------------------------------------------------------

  (b) there is no agreement, arrangement or understanding (whether or not or a
legally binding nature) for the Shares or any interest in the Shares to be sold,
transferred or otherwise disposed to, or held for the benefit of any person
other than the Purchasers; and

 

  (c) they have (and at Completion will have) immediately available on an
unconditional basis (subject only to Completion) the cash resources necessary to
meet their obligations when they arise under this Agreement or any of the
documents referred to in this Agreement.

 

11.8 The Purchasers acknowledge that they are responsible for their own
obligations to file the transfer of the Shares with the relevant competition
authorities in each relevant jurisdiction and that competition clearance or
approval is not a condition precedent or subsequent to Completion. Any remedies
that may be required in the context of any such clearance or approval shall
never lead to rescission of this Agreement and/or restitution of the
Consideration to the Purchasers.

 

12. PROTECTIVE COVENANTS

 

12.1 Each Vendor as well as Marc Verstraete covenants with the Purchasers for
itself and for the benefit of each Target Company, Target Subsidiary and Target
Joint Venture that it shall not:

 

  (a) for a period of 5 years from Completion be concerned in any business
carrying on business which is competitive or likely to be competitive with any
of the businesses carried on in the New Business which competitive business
shall include (but not be limited to) any direct or indirect activity in new
industrial packaging not being the Recon Business or the Dutch Tin Plate
Business, except for the production and sale of pallets and except as set out in
Clause 12.3(c) or otherwise agreed by the Parties in writing; or

 

  (b) for a period of 5 years from Completion and except on behalf of a Target
Company, Target Subsidiary and Target Joint Venture canvass or solicit orders
for goods of a similar type to those being manufactured or dealt in or for
services similar to those being provided by any Target Company, Target
Subsidiary and Target Joint Venture at Completion from any person who is at
Completion or has been at any time within the year prior to Completion a
customer of a Target Company, Target Subsidiary and Target Joint Venture; or

 

  (c) for a period of 5 years from Completion induce or attempt to induce any
supplier of a Target Company, Target Subsidiary and Target Joint Venture to
cease to supply, or to restrict or vary the terms of supply, to that Target
Company, Target Subsidiary and Target Joint Venture; or

 

  (d) for a period of 5 years from Completion induce or attempt to induce any
director or key employee of a Target Company, Target Subsidiary and Target Joint
Venture to leave the employment of that Target Company, Target Subsidiary and
Target Joint Venture with a view to hiring such person; or

 

  (e) make use of or (except as required by law or any competent regulatory
body) disclose or divulge to any third party any information of a secret or
confidential nature or proprietary nature relating to the New Business or the
Halsteren Assets or the business or affairs of any Target Company, Target
Subsidiary and Target Joint Venture; or

 

  (f) use or (insofar as it can reasonably do so) allow to be used any trade
name used by a Target Company, Target Subsidiary and Target Joint Venture at
Completion, whether or not including the name “Blagden”, or any other name
intended or likely to be confused with such trade name.

 

21



--------------------------------------------------------------------------------

12.2 Each Vendor as well as Marc Verstraete covenants with the Purchasers for
itself and for the benefit of each Target Company, Target Subsidiary and Target
Joint Venture that in the event of a sale a transfer by Marc Verstraete or any
Group Company controlled by him of all or part of the Recon Business or the
Dutch Tin Plate Business and for all of their successors-in-interest it shall be
a condition to such sale or transfer that the subsequent purchaser or transferee
for the benefit of the Purchasers and each Target Company, Target Subsidiary and
Target Joint Venture shall have agreed for a period of up to 3 years from the
Completion Date to the protective covenants agreed in this clause by Marc
Verstraete and each Vendor. For the avoidance of doubt, the obligations in this
Clause 12.2 will terminate three years from the Completion Date. Each Vendor and
Marc Verstraete furthermore covenants with the Purchasers that they shall not
sell or transfer the Recon Business within one year from the Completion Date.

 

12.3 For the purposes of this Clause 12:

 

  (a) a person is concerned in a business if it carries it on as principal or
agent or if:

 

  (i) it is a partner, director, employee, secondee, consultant or agent in, of
or to any person who carries on the business; or

 

  (ii) it has any direct or indirect financial interest (as shareholder, lender,
guarantor or otherwise) in any person who carries on the business; or

 

  (iii) it is a partner, director, employee, secondee, consultant or agent in,
of or to any person who has a direct or indirect financial interest (as
shareholder or otherwise) in any person who carried on the business;

 

       disregarding any financial interest of a person in securities which are
listed or traded on any generally recognised market if the Vendor or Marc
Verstraete and any person connected with it or him (the Investors) are together
interested in securities which amount to less than 5 per cent. of the issued
securities of that class and which, in all circumstances, carry less than 5 per
cent. of the voting rights (if any) attaching to the issued securities of that
class, and provided that none of the Investors is involved in the management of
the business of the issuer of the securities or of any person connected with it
other than by the exercise of voting rights attaching to the securities; and

 

  (b) references to a Target Company, Target Subsidiary and Target Joint Venture
include its successors in business;

 

  (c) for the avoidance of doubt: Vendors are allowed to conduct and expand the
Dutch Tin Plate Business worldwide, provided, however, that

 

  (i) they may only set up or acquire new tin plate production facilities or
business after they have repaid the Tin Plate Financing Amount in accordance
with the relevant loan documentation; and

 

  (ii) for a period of 5 years from Completion, they shall not set up or acquire
new tin plate production facilities or businesses or sell products from the
Dutch Tin Plate Business in Spain, Portugal, Singapore, the area covered by a
1000 km radius from Singapore and not supply or sell tin plate products to
Société International de Diffusion and Tic Industries at the locations in France
set forth in Schedule 27.

 

22



--------------------------------------------------------------------------------

12.4 Each of the restrictions in each paragraph or sub-Clause above shall be
enforceable by the Purchasers independently of each of the others.

 

     Notwithstanding Clause 17.11, if any of the restrictions in each paragraph
or sub-Clause above shall be found by any court or administrative body of
competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any of the other restrictions which shall
remain in full force and effect and if such restriction would be valid if some
part of the restriction were deleted or amended, the restriction in question
shall apply with such deletion or amendment as may be necessary to make it
valid, provided always that the economic interests of the Purchasers are
respected.

 

     The Parties and Marc Verstraete acknowledge that the duration of the
non-compete obligations in this Clause is justified in view of the technology
and know-how transferred by the Vendors to the Purchasers and the goodwill paid
by the Purchasers to the Vendors pursuant to this Agreement.

 

12.5 In the event of a breach of the duties of a Vendor and/or Marc Verstraete
under this Clause 12, the Vendor in breach and/or Marc Verstraete shall pay to
the Purchasers or, at the Purchasers’ sole option, to a Target Company, Target
Subsidiary and Target Joint Venture, the sum of €50,000 for each breach and, in
addition, the sum of €10,000 for each day that the Vendor and/or Marc Verstraete
continues to be in breach, without the need to serve notice on the Vendor and/or
Marc Verstraete or the need of a court order and without prejudice to any right
of the Purchasers or any Target Company, Target Subsidiary and Target Joint
Venture to recover damages in excess of the amounts specified in this Clause.
The Parties and Marc Verstraete acknowledge the importance of the non
competition and confidentiality obligations in this Clause for the Purchasers
and that such amounts represent a genuine and reasonable estimate of the damage
likely to be suffered by the Purchasers and/or the Target Companies, Target
Subsidiaries and Target Joint Ventures if a Vendor and/or Marc Verstraete
breaches any of its obligations under this Clause.

 

     For the avoidance of doubt, the Purchasers shall not recover damages more
than once with respect to the same breach. However, the penalties referred to in
this Clause 12.5 will not be considered damages in this regard.

 

     Furthermore, for the avoidance of doubt, breach by one party of any of its
undertakings in this Clause 12 will not excuse performance by any of the other
parties of its undertakings in this Clause 12.

 

12.6 The Purchasers for themselves and for each Group Company covenant with each
Vendor and Marc Verstraete that they shall not:

 

  (a) for a period of 3 years from Completion be active in or acquire businesses
for the main purpose of entering into the Recon Business in the geographic areas
in which the Recon Business is conducted at Completion, except that (i) they can
continue refurbishing conical drums and (ii) they can contract Recon business to
unrelated third parties; or

 

  (b) for a period of 3 years from Completion induce or attempt to induce any
supplier of the Recon Business to cease to supply, or to restrict or vary the
terms of supply to the Recon Business; or

 

  (c) for a period of 3 years from Completion induce or attempt to induce any
director or key employee of the Recon Business to leave the employment of the
Recon Business with a view to hiring such person; or

 

  (d) use “Recon” or “Reconditioning” in the legal name of any Group Company of
the Purchasers.

 

23



--------------------------------------------------------------------------------

13. CONFIDENTIALITY AND ANNOUNCEMENTS

 

13.1 Subject to the provisions of Clause 13.3 and save as expressly provided by
this Agreement, each of the Parties undertakes with the other that, without the
prior approval of the other Party, it:

 

  (a) will not communicate or permit communication of the terms of this
Agreement (including the names of the Parties) to any third party other than to
its professional advisers specifically instructed by it in connection with the
transaction referred to in this Agreement and to any person providing finance to
enable the Purchasers to complete the transaction referred to in this Agreement;
and

 

  (b) will instruct those professional advisers and providers of finance not to
communicate or permit communication of the terms of this Agreement (including
the names of the Parties) to any third party.

 

13.2 Subject to the provisions of Clause 13.3, neither Party shall issue any
press release or publish any circular to shareholders or any other public
document in each case relating to this Agreement or the matters contained in it,
without obtaining the prior written approval of the other Party to its contents
and the manner and extent of its presentation and publication or disclosure.

 

13.3 The provisions of Clauses 13.1 and 13.2 do not apply to any communication
or announcement relating to or connected with or arising out of this Agreement
required to be made by any Party:

 

  (a) by virtue of the applicable regulations of any stock exchange or the
United States Securities and Exchange Commission; or

 

  (b) by any court or governmental or administrative authority competent to
require the same; or

 

  (c) by any applicable law or regulation.

 

     Each Party shall inform the other Party of such communication or
announcement under this Clause 13.3.

 

14. OTHER COVENANTS

 

14.1 Parties will enter at the date of this Agreement into a preferred
partnership agreement of which a copy is attached to this Agreement as Schedule
15.

 

14.2 Parties will enter at the date of this Agreement into transitional services
agreements of which copies are attached to this Agreement as Schedule 24 and
Schedule 25.

 

14.3 Parties acknowledge that BP NV is the owner of the trade marks “Blagden
Closed Loop” and “Blagden Express” (including word and figurative trade marks
registered with the Benelux, Community, International and/or French trade mark
registers). Parties agree that all existing rights to use the “Blagden” name as
a trade mark or trade name or otherwise, in any combination, which until the
Completion Date is vested in the Company and its Group Companies, will hereby be
transferred by the Vendors to the Purchasers with effect from and including the
Completion Date. To give further effect to such transfer the Parties will before
or at Completion enter into an intellectual property assignment agreement. The
Vendors and the Purchasers shall and shall procure that their Group Companies
shall within 6 months after Completion cease the use of the “Blagden” name as a
trade mark or trade name or otherwise, in any combination, except as used on
existing means of transportation for which a longer phasing out period applies
(i.e. until these means of transportation are no longer in use) or as otherwise
agreed in writing between the Parties. It is agreed that BP NV hereby grants a
non-exclusive, non-transferable licence allowing the relevant parties such use
as

 

24



--------------------------------------------------------------------------------

     agreed herein. The Vendors undertake to announce in any communications to
third parties (including customers) as from the Completion Date that the Recon
Business and the Dutch Tin Plate Business shall be continued under a different
name and to announce and/or use the new name in any such communications as soon
as possible after the Completion Date.

 

14.4 A number of the agreements executed in the context of the transactions
contemplated in this Agreement are related as follows:

 

  (a) No breach by any party to the Preferred Partnership of even date herewith
executed by Van Loon and Greif International (the Preferred Partnership
Agreement) shall have any effect on any of the provisions of any of the other
agreements contemplated by and including this Agreement.

 

  (b) If there is a breach by any Vendor or Marc Verstraete of any of the
obligations contained in Clauses 12.1 and 12.2 then the Preferred Partnership,
the Tin Plate Finance Arrangements and the Equipment Lease may all be terminated
by the Purchasers without any liability arising to the Purchasers or any Group
Company as a result of such breach.

 

  (c) If there is a breach by the Borrower under the executed Tin Plate Finance
Arrangements and such breach shall not have been remedied within 10 Business
Days from notice thereof by Greif International to the Borrower, then the
Equipment Lease may be terminated by the Purchasers without any liability
arising to the Purchasers or any Group Company as a result of such breach.

 

14.5 The Vendors will use their best efforts to procure on or before Completion
a written waiver from DSM and Campina of the relevant change of control
provisions in the agreements with the Target Companies and will cooperate with
the Purchasers after Completion if before the Completion such written waivers
have not been obtained.

 

14.6 VanLoon will change its name before Completion in such a manner that there
cannot be any confusion with the names Greif and Van Leer.

 

15. FURTHER ASSURANCES / GENERAL CO-OPERATION

 

15.1 On or after Completion each of the Vendors shall, at its own cost and
expense, execute and do (or procure to be executed and done by any other
necessary party) all such deeds, documents, acts and things as the Purchasers
may from time to time require in order to vest any of the Shares or Halsteren
Assets in the Purchasers or as otherwise may be necessary to give full effect to
this Agreement.

 

15.2 In relation to each Target Company, Target Subsidiary and Target Joint
Venture, the Vendors shall procure, to the extent it is within their control,
the convening of all meetings, the giving of all waivers and consents and the
passing of all resolutions as are necessary under its constitution or any
agreement or obligation affecting it to give effect to this Agreement.

 

15.3 The Vendors and the Purchasers shall reasonably cooperate with each other
to facilitate the transfer of the New Business to Purchasers and the
continuation of the Recon Business and the Dutch Tin Plate Businesss by the
Vendors. To that effect they shall:

 

  (a) disclose to each other all reasonably relevant facts and information known
to them or readily ascertainable by them which the other Party may reasonably
request and provide to the other Party reasonable access during normal business
hours and upon reasonable notice to books and records, provided that such
disclosure and access shall only be granted in furtherance of the provisions of
this Agreement;

 

25



--------------------------------------------------------------------------------

  (b) procure, that if it becomes apparent to either the Vendors or the
Purchasers that the other Party owns or controls assets which were exclusively
or predominantly owned or used by the other Party in either the Recon Business,
the Dutch Tin Plate Business or the New Business prior to the Completion Date
but which, for whatever reason, have failed to be transferred as of the
Completion Date, such Party shall transfer, to the extent legally possible, at
the cost and expense of the other Party, such asset to the other Party;

 

  (c) immediately give to the relevant other Party all payments, notices,
correspondence, information or enquiries which they receive after Completion and
which belong to the relevant other Party and its respective business and
cooperate with each other to give effect to the provisions of this Agreement;

 

  (d) provide each other such reasonable assistance as necessary to enable each
other to prepare tax returns and similar filings in respect of the New Business,
the Recon Business and the Dutch Tin Plate Business for the period up to the
Completion Date and such other assistance as may reasonably be required to allow
each other to respond to claims of third parties, subject to the other
provisions of this Agreement;

 

  (e) assist each other in handling any claims under existing insurance policies
relating to the period before Completion to the extent they possess information
or knowledge that is reasonably necessary for the timely and proper conduct of
such claims; and

 

  (f) cooperate with each other to procure that any consents, approvals,
novations, assignments or the exercise of pre-emption rights which may be
required to effect transfer of the New Business to the Purchasers and the Recon
Business and the Dutch Tin Plate Business to the Vendors, including, but not
limited to, change of control issues will be obtained or complied with as
promptly as possible before or after the Completion Date. To the extent that the
benefit or burden of an agreement cannot be effectively assigned to or realised
by either the Sellers or the Purchasers, except by agreement, novation or
consent of a third party, the relevant Party to such agreement will continue to
perform, as a sub-contractor of the other Party, and at such other Party’s
direction and cost, all obligations under such agreement. Any such action
directed by the other Party will not be considered a breach of the non-compete
provisions included in Clause 12.

 

16. ASSIGNMENT

 

16.1 Subject to this Clause 16, this Agreement shall be binding upon and enure
for the benefit of the successors and assignees of the Parties.

 

16.2 None of the Parties, nor their respective successors and assignees shall be
entitled to (i) assign, (ii) transfer, (iii) charge (iv) declare or create a
trust or other interest over or (v) deal in any other manner with this Agreement
or any of its rights or obligations under it without the prior written consent
of, in the case of the Purchasers, the Vendors or, in the case of any of the
Vendors, the Purchasers except for assignment to Purchasers’ affiliates.

 

17. GENERAL

 

17.1 This Agreement, the documents in the Agreed Form and the other documents
referred to in them constitute the entire agreement between, and understanding
of, the Parties with respect to the subject matter of this Agreement and such
documents supersede any prior written or oral agreement(s) or arrangement(s)
between the Parties in relation thereto.

 

17.2 The Purchasers acknowledge and agree that in entering into this Agreement,
and the documents referred to in it, they do not rely on, and shall have no
remedy in respect of, any statement,

 

26



--------------------------------------------------------------------------------

     representation, warranty or understanding (whether negligently or
innocently made) of any person (whether party to this Agreement or not) other
than as expressly set out in this Agreement as a Vendor Warranty. The only
remedy available to them shall be for breach of contract under the terms of this
Agreement. Nothing in this Clause 17.2 shall, however, operate to limit or
exclude any liability for fraud.

 

17.3 Save as provided in Clause 2.4, in the event of any breach of this
Agreement or in any other circumstances, the Purchasers shall not be entitled to
rescind or otherwise terminate this Agreement.

 

17.4 Each of the Vendors waives any rights of pre emption over the Shares
conferred on it or held by it either by virtue of the relevant articles of
association or by express agreement or otherwise.

 

17.5 Each Party shall pay his or its own costs and expenses of and incidental to
the negotiation, preparation, execution and implementation by it of this
Agreement, of each document referred to in it and the sale and purchase of the
Shares.

 

17.6 Without prejudice to Clause 17.5, all stamp, transfer, registration and
other similar taxes, duties and charges payable in connection with the transfers
contemplated by this Agreement, and the documents referred to in it, shall be
paid by the Purchasers.

 

17.7 All payments made by any of the Parties under this Agreement, or any of the
documents referred to in it, shall be made free from any set-off, counterclaim
or other deduction of any nature whatsoever, except for deductions required to
be made by law.

 

17.8 The failure or delay of any Party at any time or times to require
performance of any provision of this Agreement shall not affect its right to
enforce such provision at a later time.

 

17.9 No waiver by any Party of any condition or of the breach of any term,
covenant, representation, warranty or undertaking contained in this Agreement,
whether by conduct or otherwise, in any one or more instances shall be deemed to
be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or of the breach of any other term,
covenant, representation, warranty or undertaking in this Agreement.

 

17.10 This Agreement shall, as to any of its provisions remaining to be
performed or capable of having or taking effect following Completion, remain in
full force and effect notwithstanding Completion.

 

17.11 If any provision of this Agreement shall be found by any court or
administrative body of competent jurisdiction to be invalid or unenforceable,
such invalidity or unenforceability shall not affect the other provisions of
this Agreement which shall remain in full force and effect and if such provision
would be valid if some part of the provision were deleted or restricted, the
provision in question shall apply with such deletion or restriction as may be
necessary to make it valid.

 

17.12 This Agreement or any of the documents referred to in it may be amended,
modified, superseded or cancelled and any of its terms, covenants,
representations, warranties, undertakings or conditions may be waived only by an
instrument in writing signed by (or by some person duly authorised by) each of
the Parties or, in the case of a waiver, by the Party waiving compliance.

 

17.13 This Agreement may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, and all the
counterparts together shall constitute one and the same instrument.

 

17.14 Where any obligation, representation, warranty or undertaking in this
Agreement is expressed to be made, undertaken or given by the Vendors, each of
the Vendors shall be jointly and severally responsible in respect of it. The
Purchasers may release or compromise liability of any Vendor without affecting
the liability of the others.

 

27



--------------------------------------------------------------------------------

17.15 Where any obligation, representation, warranty or undertaking in this
Agreement is expressed to be made, undertaken or given by the Purchasers, each
of the Purchasers shall be jointly and severally responsible in respect of it.
The Vendors may release or compromise liability of any Purchaser without
affecting the liability of the others.

 

18. NOTICES

 

18.1 Any notice given under this Agreement shall be in writing and shall be
served by delivering it personally or sending it by pre-paid recorded delivery
or registered post or fax to the address and for the attention of the relevant
Party set out in Clause 18.2 (or as otherwise notified by that Party under this
Agreement). Any such notice shall be deemed to have been received:

 

  (a) if delivered personally, at the time of delivery;

 

  (b) in the case of pre-paid recorded delivery or registered post, 48 hours
from the date of posting; and

 

  (c) in the case of fax, at the time of transmission,

 

     provided that if deemed receipt (but for this proviso) would have occurred
before 9 a.m. on a Business Day the notice shall be deemed to have been received
at 9 a.m. on that day, and if deemed receipt (but for this proviso) would have
occurred after 5 p.m. on a Business Day, or on a day which is not a Business
Day, the notice shall be deemed to have been received at 9 a.m. on the next
Business Day. For the purpose of this Clause 18.1, Business Day means any day
which is not a Saturday, a Sunday or a public holiday in the place at or to
which the notice is left or sent.

 

18.2 The addresses and fax numbers for the purposes of Clause 18.1 are:

 

  (a) for each of the Vendors:

 

       Blagden Packaging Rumbeke NV

       Attn. Marc Verstraete

       Schaapbruggestraat 48

       8800 Roeselare

       Belgium

       Fax: +32 (0) 51 261 471

 

       with a copy to:

 

       Advocatenkantoor De Langhe

       Attn. Frank De Langhe

       Henri Lebbestraat 109

       8790 Waregem

       Belgium

       Fax: +32 (0)56 625 001

 

       or such other addresses as may be notified in writing from time to time
by the Vendors to the Purchasers for the purposes of this Clause 18; and

 

28



--------------------------------------------------------------------------------

  (b) for each of the Purchasers:

 

       Greif International Holding B.V.

       Attn. General Counsel

       Bergseweg 6

       3633 AK Vreeland

       The Netherlands

       Fax: +31 (0)294 328 227

 

       with a copy to:

 

       Greif, Inc.

       Attn. General Counsel

       425 Winter Road

       Delaware, Ohio 43015

       United States

       Fax: +1 (0)740 549 6101

 

       or such other addresses as may be notified in writing from time to time
by the Purchasers to the Vendors for the purposes of this Clause 18.

 

18.3 In proving such service it shall be sufficient to prove that the envelope
containing such notice was addressed to the address of the relevant Party set
out in Clause 18.2 (or as otherwise notified by that Party under this Agreement)
and delivered either to that address or into the custody of the postal
authorities as a pre-paid recorded delivery or registered post letter, or that
the notice was transmitted by fax to the fax number of the relevant Party set
out in Clause 18.2 (or as otherwise notified by that Party under this
Agreement).

 

18.4 For the avoidance of doubt, notice given under this Agreement shall not be
validly served if sent by e-mail.

 

19. GOVERNING LAW AND JURISDICTION

 

19.1 This Agreement shall be governed by and construed in accordance with the
laws of Belgium.

 

19.2 The Parties submit to the non exclusive jurisdiction of the courts of
Belgium as regards any claim, dispute or matter arising out of or relating to
this Agreement or any of the documents to be executed pursuant to this
Agreement.

 

19.3 Each Party irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Agreement being served on
it in accordance with the provisions of this Agreement relating to service of
notices. Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by law.

EXECUTED by the Parties on the date set out at the head of this Agreement.

 

29



--------------------------------------------------------------------------------

SIGNATORIES

 

SIGNED by:   ) for and on behalf of   ) BLAGDEN PACKAGING NEDERLAND B.V.   )
SIGNED by:   ) for and on behalf of   ) BLAGDEN PACKAGING RUMBEKE NV   ) SIGNED
by:   ) for and on behalf of   ) BLAGDEN PACKAGING WICHELEN NV   ) SIGNED by:  
) for and on behalf of   ) BLAGDEN PACKAGING ZWOLLE B.V.   ) SIGNED by:   ) for
and on behalf of   ) VANLOON CONSULTING SERVICES B.V.   ) SIGNED by:   ) for and
on behalf of   ) GREIF BELGIUM BVBA   ) SIGNED by:   ) for and on behalf of   )
GREIF BROS. CANADA INC.   ) SIGNED by:   ) for and on behalf of   ) GREIF FRANCE
HOLDINGS S.A.S.   ) SIGNED by:   ) for and on behalf of   ) GREIF INTERNATIONAL
HOLDING B.V.   ) SIGNED by:   ) for and on behalf of   ) GREIF NEDERLAND B.V.  
)

 

30



--------------------------------------------------------------------------------

SIGNED by:   ) for and on behalf of   ) PAAUW HOLDINGS B.V.   )
SIGNED by Marc Verstraete   ) to evidence   )
agreement to the provisions of Clause 12   )

 

31